Citation Nr: 0710870	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-36 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic bronchitis 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service with the U.S. Coast 
Guard from March 1955 until retiring in March 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claims for service connection for 
asbestosis and chronic bronchitis, secondary to asbestos 
exposure.  He appealed both claims.

In April 2005, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  And an October 2006 AMC decision, on 
remand, granted the veteran's claim for service connection 
for asbestosis.  There is no indication he has appealed 
either the 10 percent rating initially assigned for this 
condition or the effective date, so that claim has been 
resolved leaving only the claim concerning his chronic 
bronchitis.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the downstream claim concerning 
the compensation level assigned for the disability).


FINDINGS OF FACT

1.  Chronic bronchitis was not initially manifested until 
many years after the veteran's service in the military had 
ended and is currently characterized as mild, with no lung 
involvement.

2.  The preponderance of medical evidence shows the veteran's 
chronic bronchitis is unrelated to his military service - 
and, in particular, to asbestos exposure.


CONCLUSION OF LAW

The veteran's chronic bronchitis was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006), and the implementing VA regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, in February 2001, July 2002, and April 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence he needed to 
submit, what information and evidence would be obtained by 
VA, and the need for him to advise VA of or submit any 
further evidence in his possession pertaining to his claim.  
The April 2005 letter specifically addressed his claim in the 
context of the predicated exposure to asbestos, as required 
by M21-1, Part VI, par. 7.21(d)(1).  See also VAOPGCPREC 4-
2000 (April 13, 2000).  This included providing a 
questionnaire to obtain information concerning his history of 
exposure and an explanation of how the RO would assist him.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records (SMRs), service personnel records, 
asbestos literature, private medical records, lay statements, 
and VA treatment and examination reports.

For these reasons, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against his claim for service connection, any 
question as to an appropriate downstream disability rating or 
effective date to be assigned is rendered moot.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to claims for service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in 
VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
para. 7.68 (Sept. 21, 1992).  



As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service [see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)]; determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there is a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) [see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)].

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  In addition, the M21-1 notes that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy personnel were exposed to asbestos.  
See M21-1, Part VI, par. 7.21(b)(2).



Next, the Board notes the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease [see M21-1, Part VI, par. 7.21(c)]; the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease [see M21-1, 
Part VI, par. 7.21(b)(2)]; and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

The Court has held that the M21-1 does not create a 
presumption of exposure to asbestos during service for 
claimants that worked in one of the occupations that the M21-
1 list as having higher incidents of asbestos exposure.  See 
also Dyment v. West, 13 Vet. App. 141, 145 (1999); Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); and Ashford v. Brown, 10 Vet. App. 
120 (1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to his 
disability was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



Here, the veteran contends that - not only does he have 
asbestosis as a result of exposure to asbestos while serving 
aboard ship in the United States Coast Guard, but he also has 
chronic bronchitis.  As mentioned, he has established his 
entitlement to service connection for the asbestosis; the AMC 
granted this benefit in October 2006, following the Board's 
prior remand.  But his chronic bronchitis is an entirely 
different matter.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

While the medical evidence shows the veteran was exposed to 
asbestos during service in the manner alleged and has been 
diagnosed with bronchitis (in addition to the asbestos-
exposure-related disease, asbestosis), the preponderance of 
the competent medical evidence on file shows his bronchitis 
is at most mild, does not actually involve his lung, and most 
importantly is not attributable to his military service - 
including the exposure he had to asbestos.

The veteran's service personnel records show he had a 20-year 
career with the United States Coast Guard.  During that span 
he served onboard numerous ships including the Beech, 
Campbell, Oak, Maple, and Firebush.  His service medical 
records are unremarkable for disease or injury involving his 
lungs or respiratory system in general.  He retired from the 
Coast Guard in March 1975.

In a September 1996 outpatient note the veteran reported a 
history of smoking 3 packs of cigarettes per day for several 
years before quitting in 1973.  He complained of mild sputum 
production, worse at night.  X-rays from that month revealed 
increased bronchovascular markings in the middle and lower 
lung fields, which were thought to represent chronic 
bronchitis.  The following year, in June 1997, he was found 
to have a resolved case of clinical pneumonia and his 
diagnosis of chronic bronchitis was carried forward.  
Complaints of coughing and yellow sputum continued through 
June 1998, and his diagnosis of bronchitis was shown in 
outpatient records through March 1999.

A computerized tomography (CT) scan of the veteran's chest in 
November 2001 revealed multiple pleural plaques, bilaterally.  
Several of these plaques were described as calcified and one 
of them produced a nodular silhouette.  No pulmonary mass 
lesions were seen and no acute disease was observed.  
Based on that CT scan, a private physician stated the veteran 
had asbestosis.  And based on the veteran's report, the 
examiner found there to have been significant exposure to 
asbestos.  The physician also reported observing "what 
sound[ed] like a fairly chronic cough with production of 
brownish phlegm", indicating the veteran reported a history 
of chronic bronchitis.

In March 2003, the veteran was accorded a VA examination for 
respiratory diseases.  He reported a history of serving on 
ships that were had pipe insulation made from asbestos.  He 
reported his pertinent diagnoses as well, and complained of 
intermittent shortness of breath and difficulty with 
exertion.  He reported no dyspnea at rest and no cyanosis, 
and said that he got bronchitis three times per year, 
requiring treatment with antibiotics.  He did not then have a 
history of requiring medicine for this condition, including 
the use of bronchodilators.

On objective physical examination, the veteran had no 
abnormalities.  The examiners overall impression was that of 
a history of asbestos exposure and apparent increasing of 
shortness of breath.  Further testing, including x-ray and 
pulmonary function tests (PFTs), were required before the 
veteran's condition could be diagnosed.  The chest x-ray came 
back negative and the PFT was normal, too.  In April 2003, 
the examiner concluded there was no evidence of asbestosis.

Correspondence from a private physician, received in August 
2004, stated the veteran was suffering from chronic cough and 
shortness of breath.  Based upon the November 2001 CT scan 
and the veteran's complaints, the private physician found the 
veteran likely had asbestos exposure while serving with the 
Coast Guard in 1955 (to 1975).

In a note dated in August 2005, a VA nurse practitioner 
opined that the chest x-ray is the most common tool used to 
detect asbestos-related disorders.  She added that x-rays 
usually show pleural changes in people who have been exposed 
to asbestos.  She described these pleural changes as plaques, 
thickening, and effusion, which were not shown on the 
veteran's March 2003 x-ray.  Accordingly, a negative 
diagnosis was given with respect to any respiratory disease.

In January 2006, following the Board's remand, the veteran 
was provided another VA examination for respiratory 
conditions.  His pertinent service and medical history was 
discussed and his claims file reviewed.  The examining 
physician reviewed internet research on the topic of asbestos 
exposure and attached these records to his report.  He 
weighed the use of objective evidence from x-rays and 
CT scans.  He also noted the time lapse and latency periods 
between initial exposure and subsequent manifestations.  
Based on his assessment, he concluded the veteran's lung 
problems were at least as likely as not related to asbestos 
exposure onboard his ship.  He then stated that sequalae of 
this exposure includes bronchitis and chronic bronchitis, 
which he believed to be current diagnoses for the veteran.

Another VA examination was provided in September 2006.  The 
veteran's claims file again was reviewed and pertinent past 
service and medical history discussed.  PFTs were conducted 
and analyzed, but the results were considered difficult to 
interpret due to the veteran's reports of fatigue with the 
effort.  The examiner noted that a repeat test might be 
considered, if needed.  A CT scan was also performed and it 
showed minimal lower lobe interstitial prominence and pleural 
disease bilaterally with localized areas of soft tissue 
thickening as well as calcification compatible with a history 
of asbestos exposure.  However, the examiner added there was 
no significant involvement of the veteran's lungs at that 
time.



The examiner then summarized his findings.  He indicated 
there was pleural calcification that was more likely than not 
due to asbestosis.  Some inspirational crackles were noted, 
but again there was no significant lung involvement per the 
CT scan.  He did state that the pulmonary crackles were 
attributable to the mild interstitial pulmonary fibrosis that 
was due to asbestosis.  After again discounting the 
reliability of the PFTs, the examiner indicated the veteran's 
flow volume loop was normal based on post bronchodilation 
results.  He stated there is most likely an absence of airway 
obstruction.  Based on all of these factors, he concluded the 
veteran's exertional dyspnea was also attributable to his 
asbestosis.  Specifically, however, with respect to the 
veteran's bronchitis, the examiner stated the veteran had 
this condition by history, that it was mild based on the 
absence of airway obstruction in studies conducted that day, 
and most importantly that it was unrelated to asbestos 
exposure.

Other relevant evidence of record includes outpatient 
treatment notes.  VA outpatient notes from August 2005 
indicate the veteran had no significant complaints, including 
dyspnea.  He was found to have reactive airway disease by 
history.  Other notes from August 2005 record his history of 
cigarette abuse and indicate a history of "apparent 
reversible airway disease well controlled with the use of 
Avadair."

The veteran has also submitted internet articles describing 
asbestosis and addressing likely sources of contamination.

It is clear from the medical and other evidence in this case 
that the veteran has suffered from lung problems that are at 
least partly attributable to his military service.  Indeed, 
this was readily acknowledged in the AMC's October 2006 
decision granting service connection for asbestosis.  But the 
same is not true of his chronic bronchitis because, although 
he has it (or at least has at various times in the past), 
this condition, unlike his asbestosis, has not been 
etiologically linked to his military service - and, in 
particular, to exposure to asbestos.  See Hickson, supra.  So 
his bronchitis claim must be denied.

At his March 2003 VA examination, the veteran said that he 
gets bronchitis three times per year and requires treatment 
with antibiotics.  But based on x-rays and PFTs that 
indicated no abnormalities, he was not diagnosed with any 
conditions at that time, including chronic bronchitis.  This 
is probative evidence that, despite subjective complaints to 
the contrary, there were no medical findings of chronic 
bronchitis at that time.  In the August 2004 private 
physician's letter, there was again no mention of bronchitis.  
In August 2005, another letter from a VA nurse practitioner 
indicated a normal respiratory system as well.  So there was 
no finding of bronchitis between March 2003 and August 2005.

In VA examinations that followed, divergent opinions emerged 
regarding the etiology of the veteran's claimed condition.  
The January 2006 VA opinion states his chronic bronchitis is 
related to his military service whereas the September 2006 VA 
examination report says he does not have chronic bronchitis 
attributable to his military service.

In deciding a claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is a legitimate basis for accepting the opinion 
of the September 2006 VA examiner over that of the January 
2006 examiner.  The January 2006 VA examiner stated the 
veteran has chronic bronchitis as a result of his exposure to 
asbestos during service.  That opinion, however, does not 
appear to have been based on any current objective clinical 
findings; for instance, there was documentation of 
auscultation, pulmonary function, or radiological studies.  
So while that examination reportedly was based on a 
comprehensive review of the medical evidence, which did not 
show a diagnosis of bronchitis for at least three years 
prior, there were no current clinical findings to support the 
examiner's diagnosis and, more importantly, its relationship 
to the veteran's military service - to asbestos exposure 
especially.

The September 2006 VA examination, in comparison, not only 
included comprehensive testing of the veteran's pulmonary 
function, but also included a physical evaluation and CT 
scan.  And based on the results, this examiner conceded the 
veteran had pleural thickening attributable to asbestos 
exposure in service.  But he also specifically pointed out 
there was no lung involvement.  He noted the records showing 
the veteran's bronchitis by history, but determined the 
condition was mild as of the time of that examination and, 
most importantly, was unrelated to asbestos exposure.  That 
physician's comprehensive review of the claims file, 
including, notably, the January 2006 opinion, is of greatest 
contribution to the probative value of the September 2006 
opinion because it was fully informed and had the proper 
factual foundation.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (discussing access of examining physician to the 
veteran's claims file as key factor in evaluating the 
probative value of a medical opinion).  By contrast, 
the January 2006 examiner did not indicate in his report that 
his current findings were derived based upon a comprehensive 
physical examination.  So given the basis of the September 
2006 examiner's opinion in both the record and his objective 
clinical evaluation, it deserves greater probative weight.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Thus, the most probative evidence 
addressing the determinative issue of causation is against 
the veteran's claim for service connecting his chronic 
bronchitis - again, as opposed to his asbestosis.

For these reasons and bases, the claim for service connection 
for chronic bronchitis must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).




ORDER

The claim for service connection for chronic bronchitis 
secondary to asbestos exposure is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


